FERGUSON, Judge
(concurring).
I concur in the result because plaintiffs search to locate the defendants for purposes of service of process did not constitute record activity so as to establish good cause to avoid dismissal for lack of prosecution. The search was documented only by an affidavit and letter from two investigative firms filed in response to the court’s rule to show cause why the action should not be dismissed, and was not evidenced by any record activity, as by use of discovery procedures, during the one year prior to the filing of the court’s rule to show cause. See Reilly v. Fuss, 170 So.2d 475 (Fla. 2d DCA 1964), cert. denied, 177 So.2d 476 (Fla.1965); see also Funke v. Lopez, 432 So.2d 787 (Fla. 3d DCA 1983); American Eastern Corp. v. Henry Blanton, Inc., 382 So.2d 863 (Fla. 2d DCA 1980) (since the 1977 amendment to Florida Rule of Civil Procedure 1.420(e), nonrecord activity is no longer recognized as sufficient good cause absent the showing of a compelling reason to avoid dismissal).